          Case 1:20-cv-02475-NYW Document 7 Filed 09/21/20 USDC Colorado Page 1 of 1


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-2475

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)      Cynthia C. Looper
 was received by me on (date)                     08/27/2020            .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                              ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ✔
           ’ I served the summons on (name of individual)             Randall Looper                                             , who is
            designated by law to accept service of process on behalf of (name of organization)            Elk Run Inn
                                                                                 on (date)          09/18/2020          ; or

           ’ I returned the summons unexecuted because                                                                                ; or

           ’ Other (specify):
                                                                                                                                             .


           My fees are $                           for travel and $                    for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          09/18/2020
                                                                                             Server’s signature

                                                                                              Noah Gowdy
                                                                                          Printed name and title

                                                                                       419 Hucker St. Craig, CO


                                                                                             Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                        Reset
